Citation Nr: 0726913	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-40 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from July 1941 to 
August 1946.

This case initially came before the Board of Veterans' 
Appeals (the Board) on appeal from a July 2004 rating 
decision of the Atlanta, Georgia Department of Veterans 
Affairs (VA) Regional Office (RO), which denied an evaluation 
in excess of 20 percent for hearing loss.  The claim was 
Remanded in March 2007.  On Remand, an increased evaluation 
to 30 percent was granted, effective May 2, 2007.  However, 
the veteran's claim remains on appeal, since this is not the 
maximum schedular evaluation available.  

The veteran sent a July 2007 letter in which he contended 
that the effective date assigned for the award of an 
increased, 30 percent evaluation for hearing loss was not the 
correct effective date.  He stated that the 30 percent 
evaluation should be assigned prior to May 2, 2007.  That 
letter was mailed to the Appeals Management Center (AMC), and 
forwarded to the Board for association of the claims file.  
This letter is REFERRED to the RO for appropriate action, as 
the veteran's disagreement with the assigned effective date 
may not be acted on by the Board in the first instance.  If 
the RO determines that the July 2007 letter from the veteran 
does not constitute a notice of disagreement as to the 
effective date assigned for the veteran's increased 
evaluation from 20 percent to 30 percent for hearing loss, 
the Board notes that the time period during which the veteran 
may timely disagree with the effective date assigned for the 
increased evaluation to 30 percent expires in July 2008, one 
year after the AMC issued the July 5, 2007 rating decision.

During a hearing conducted in February 2007 before the 
undersigned, the veteran's motion to advance his case on the 
docket was granted based on his advanced age.  38 C.F.R. § 
20.900(c) (2006).




FINDING OF FACT

VA audiologic examination conducted in May 2007 disclosed 
that the veteran had a puretone average hearing threshold of 
68 in the right ear and 71 in the left ear, with hearing 
recognition of 64 percent in the right ear and 70 percent in 
the left ear; those scores result in a numeric designation of 
VII for the right ear and VI for the left ear under Table VI 
at 38 C.F.R. § 4.85.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
hearing loss disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an increased 
evaluation for his hearing loss because his is "deaf as a 
post."

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, (3) the appellant is 
expected to provide, if any, and to request that the claimant 
provide any evidence in his possession that pertains to the 
claim, and (4) must ask the claimant to provide any evidence 
in her or his possession that pertains to the claim in 
accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a), 
Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).   The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

To comply with the VCAA, notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If there is any defect in the content 
or timing of the VCAA, VA must establish that such defect was 
not prejudicial to the veteran.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In this case, the rating decision and the statement of the 
case (SOC) set forth the criteria for evaluation of hearing 
loss disability.  The SOC included the completed text of 
38 C.F.R. § 3.159, as revised to incorporate the VCAA.  In 
April 2007, following the Board's March 2007 Remand, the 
Appeals Management Center issued a very complete notice 
regarding VA's duties to notify and assist the veteran 

The April 2007 letter notified the veteran of the criteria 
for an increased evaluation, the types of evidence which 
might substantiate his claim, and advised the veteran that VA 
was responsible for obtaining certain types of evidence, 
including evidence in Federal government possession, and 
explained the veteran's responsibilities to identify evidence 
he wanted VA to obtain.  The letter requested that the 
veteran send in any additional information he had.  This is 
sufficient to advise the veteran to submit records in his 
possession.  The letter also advised the veteran of the 
criteria for assignment of an effective date, should the 
claim for an increased evaluation be granted.  
Dingess/Hartman, supra.  The claim was thereafter 
readjudicated when the veteran issued a supplemental 
statement of the case (SSOC) in June 2007.

The veteran demonstrated that he understood he could submit 
argument and evidence on his won behalf, since he presented 
very cogent and persuasive evidence at his hearing before the 
Board.  The veteran's understanding of the evidentiary 
requirements is further shown in statements made on his 
notice of disagreement and VA Form 9.  

Therefore, the Board finds that the notices provided, read 
together with the April 2007 letter to the veteran, meet the 
requirements set forth in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The content of the notices provided to the veteran 
fully complied with the requirements of the VCAA, and 
notified the veteran of each item pertaining to VA's duties 
identified in Pelligrini.  VA's duty to notify the veteran 
has been met, as the action of the veteran establish.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) 
(If there is any defect in the content or timing of the VCAA, 
VA must establish that such defect was not prejudicial to the 
veteran).

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.   The veteran was afforded VA 
examinations, and testified before the Board.  In addition, 
he presented statements and arguments.  The veteran had an 
opportunity to submit any additional evidence and to identify 
any relevant evidence.  

Both the duty to assist and the duty to notify the veteran 
have been met, and appellate review may proceed.

Facts and analysis

Evaluations of defective hearing range from noncompensable 
(i.e., 0 percent) to 100 percent based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
Hertz (Hz)).  See 38 C.F.R. § 4.85.

To evaluate the degree of disability from service-connected 
defective hearing, the schedule establishes 11 auditory 
hearing acuity levels designated from Level I for essentially 
normal hearing acuity through Level XI for profound deafness.  
38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code (DC) 
6100.  Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels (db) or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIA, whichever results in the higher Roman 
numeral.  38 C.F.R. § 4.86(a).  

Under the scheme set fort in 38 C.F.R. § 4.85, a Roman 
Numeral designation for hearing impairment is assigned from 
either Table VI or VIA, whichever results in the higher 
numeral.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  Id.

The veteran was afforded VA audiologic examination in May 
2007.  That examination disclosed acoustic thresholds ranging 
from 65 Hertz (Hz) to 70 Hz at each of the four thresholds 
for evaluations under 38 C.F.R. § 4.85, for a puretone 
average hearing threshold loss of 68 in the right ear.  
Acoustic thresholds in the left ear ranged from 70 Hz to 75 
Hz at each of the four thresholds evaluated, for a puretone 
average hearing threshold of 71 in the left ear.  Hearing 
recognition was 64 percent in the right ear and 70 percent in 
the left ear.

Applying those acoustic threshold scores to Table VI, 
38 C.F.R. § 4.85 with consideration of speech discrimination, 
results in a numeric designation of VII for the right ear and 
VI for the left ear.  When Roman numerals VI and VII are 
applied to Table VII, an evaluation of 30 percent is 
indicated.  

Since all of the veteran's hearing thresholds in both ears 
are above 55 decibels, as specific in 38 C.F.R. § 4.84, the 
Board has considered whether using those thresholds alone to 
rate the veteran's hearing impairment  under Table VI at 
38 C.F.R. § 4.85 would result in more favorable 
determination.  Use of that table results in application of 
Roman numeral VI for each ear, which results in a 30 percent 
evaluation when applied to Table VII.  This under of Table 
VI(a) is neither more favorable or less favorable to the 
veteran.

Since hearing loss impairment is determined based on the 
mechanical application of the findings of audiologic 
examination to the table provided, an application of the 
findings results in a 30 percent evaluation, that is the only 
evaluation the Board may assign.  The preponderance of the 
evidence is against the claim for an evaluation in excess of 
30 percent.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.  


ORDER

The appeal for an evaluation in excess of 30 percent for 
hearing loss disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


